PER CURIAM.
The petition for writ of habeas corpus is denied. See Francois v. Wainwright, 470 So.2d 685 (Fla.1985) (stating that a successive petition for writ of habeas corpus may be summarily denied).
Petitioner is warned that any future filings which the court determines to be successive or frivolous may result in a referral to the appropriate institution for disciplinary procedures pursuant to the rules of the Department of Corrections as provided in section 944.279, Florida Statutes. See Fla. R. App. P. 9.410.
BENTON, CLARK, and MAKAR, JJ., concur.